Case 2:20-cv-01221-RFB-NJK Document 18 Filed 08/10/20 Page 1 of 2

Paul L. More, SBN 9628
Sarah Varela, SBN 12886

Kim Weber, SBN 14434

McCRACKEN, STEMERMAN & HOLSBERRY, LLP

1630 South Commerce Street, Suite 1-A
Las Vegas, NV 89102

Tel: (702)386-5107

Fax: (702)386-9848

E-mail: svarela@msh.law

Attorneys for Plaintiff Local Joint Executive Board

UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF NEVADA

LOCAL JOINTEXECUTIVE BOARD OF LAS
VEGAS

Plaintiff,
Vv.

HARRAH’S LAS VEGAS LLC,

Defendant.

CASE NO. 2:20-cv-01221-RFB-NJK

JUDGE: The Honorable Richard F. Boulware, II

STIPULATION OF VOLUNTARY
DISMISSAL OF PLAINTIFF’S CLAIMS
AGAINST DEFENDANTS HARRAW’S LAS
VEGAS LLC

 

 

TO THE CLERK OF COURT AND ALL PARTIES AND COUNSEL OF RECORD:
Pursuant to Fed. R. Civ. P. 41(a)(1)(A)@i), Plaintiff and the Harrah’s Las Vegas LLC

(collectively ‘‘Parties”) hereby stipulate that Plaintiff's claims in this action as to Defendant

Harrah’s Las Vegas LLC are dismissed with prejudice. The Parties agree to bear their own costs

and fees.

Dated: August 10, 2020

Respectfully submitted,
Case 2:20-cv-01221-RFB-NJK Document 18 Filed 08/10/20 Page 2 of 2

   

x

/s Sarah Varela “neve ee tree Se

5 )ieleo

Paul I, Mons, BBN 9628 Mark Ricciardi/SBN 3141
i ‘eee aay Brian Bradford, SBN 9518
im: Weber, : FISHER & PHILLIPS LLP

McCRACKEN, STEMERMAN &
HOLSBERRY, LLP

1630 South Commerce Street, Suite 1-A
Las Vegas, NV 89102

300 S. Fourth Street, Ste. 1500
Las Vegas, Nevada 89101

Altorneys for Defendant

Counsel for Plaintiff Harrah’s Las Vegas LLC

ITIS SO ORDERED.

Dated:

 

The Honorable Richard F. Boulware, II
United States District Judge
